Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
                                                       Jun 17 2013, 8:34 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

JOANN M. PRICE                                 EUGENE M. VELAZCO, JR.
Merrillville, Indiana                          DCS, Lake County Local Office
                                               Gary, Indiana

                                               ROBERT J. HENKE
                                               DCS Central Administration
                                               Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE                           )
TERMINATION OF THE PARENT-CHILD                )
RELATIONSHIP OF:                               )
C.L.F., D.K.F. & C.S.F. (Minor Children)       )
  And,                                         )
M.F. (Father) & C.J.F. (Mother),               )
                                               )
       Appellants-Respondents,                 )
                                               )
               vs.                             )     No. 45A03-1210-JT-416
                                               )
THE INDIANA DEPARTMENT OF                      )
CHILD SERVICES,                                )
                                               )
       Appellee-Petitioner.                    )


          APPEAL FROM THE LAKE SUPERIOR COURT, JUVENILE DIVISION
                    The Honorable Mary Beth Bonaventura, Judge
                          Cause Nos. 45D06-1202-JT-12
                                45D06-1202-JT-13
                                45D06-1202-JT-14
                                      June 17, 2013

              MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge

       In this termination of parental rights appeal, the evidence demonstrated that

Mother refused to believe that Father had repeatedly molested two of their three children,

C.F. and D.F., (collectively, the Children) and one of his stepchildren, R.M., even though

the allegations were substantiated and criminal charges had been filed against Father.

       Father claims that his due process rights were violated because he was not

transported to the termination hearing from the county jail, was not properly served with

the notice of the hearing, and was not appointed counsel by the juvenile court. However,

the evidence demonstrated that Father took no action to secure his presence at the

hearing, seek counsel, or request a continuance.

       The evidence further established that the appellee-petitioner, Indiana Department

of Child Services (DCS), proved that there was a reasonable probability that the

conditions that resulted in the Children’s removal and that continuation of the parent-

child relationship were not remedied. The DCS also showed that termination of parental

rights was in the Children’s best interest and that the DCS had a satisfactory plan for the

care of the Children—namely adoption by the maternal grandmother. Thus, we affirm

the judgment of the juvenile court.


                                            2
                                                   FACTS

          On July 27, 2010, the DCS was notified about an incident of Father’s sexual abuse

that involved one of Mother’s children, R.M., who lived with the Parents and siblings

M.M., age 15, J.R. age 10, C.F. age 9, D.F. age 8, and C.L.F. age 7.1 R.M. was taken

from Mother’s care and custody that day, and the others were removed from the

residence the following day.

          In September 2010, R.M. disclosed to her relatives that Father had, in fact, been

molesting her. R.M. indicated that the sexual abuse began when she was six years old

and continued until she turned thirteen. R.M. reported details of the molesting to the

DCS family case manager John Talley and to law enforcement officials about the

allegations. Several of the other children reported that they had witnessed some of the

incidents.       R.M. participated in an interview where she again disclosed Father’s

molestation, including an incident when Father made her perform oral sex on him.

During the interview, R.M. further disclosed that Father’s friend, N.F., also abused her

while Father watched.2 R.M. and the other Children were subsequently placed in foster

care based on concerns for the Children’s safety in light of the sexual molestation

allegations.

          The juvenile court established a case plan for reunification with Mother and the

Children. In particular, Mother was ordered to participate in parenting time, individual

1
    Father is R.M., M.M., and J.R.’s stepfather.
2
 The State filed criminal charges against N.F., which were pending at the time of the termination hearing.
Tr. p. 78.
                                                     3
and family therapy, parenting classes, and was ordered to complete a psychological

evaluation.

       Father was charged with child molesting and is awaiting trial. However, Mother

denied the allegations and accused R.M. of lying about the incidents. Throughout the

proceedings, Mother continued to believe that her daughter lied about the sexual abuse

allegations and has no plans to be away from Father. Thus, all of the children were

removed in light of concerns for the Children’s safety.

       The family began a history with the DCS in 1998, 2000, 2004, and 2006. The

previous cases involved educational neglect, poor hygiene involving the Children, child

molestation, and instances of medical neglect. Three of these four previous cases were

substantiated.

       At a CHINS proceeding that commenced on July 29, 2010, the parents were

ordered to participate in various services, including psychological examinations and

treatments, family counseling, and parenting classes. In October 2011, DCS family case

manager Tina Kozlowski filed a report alleging that Father had been molesting D.F.

During an interview, D.F. claimed that Father had taken him into a private room on at

least six occasions and performed anal sex on him. D.F. had been diagnosed with a mild

mental disability and participated in an individualized educational plan at school. D.F.

continued to wet and soil his pants and his physicians determined that the issue is not

physical. D.F. participated in family, individual, and sibling group therapy. In fact, D.F.

stated that he was afraid of Father.

                                            4
       Mother was very upset during the interview and stated there “was no way” that

Father could have molested D.F. because Father worked seventy hours per week and was

never home. Mother was convinced that R.M. had “swayed” D.F. to lie about the

incident. Tr. p. 55-56. Kozlowski was concerned that Mother was defending Father

because most parents are in a state of disbelief that this could happen to their child or

would want the perpetrator in jail.

       Father denied molesting D.F. and even denied ever being alone with the child.

However, Father disclosed that he had inserted his fingers in D.F.’s anus several times

because D.F. had become constipated and he had to loosen the child’s stools.

       Sometime in December 2011, C.F. alleged that Father had molested her as well.

C.F. had been diagnosed with ADHD and takes medications to address that condition.

C.F. reported that on one occasion, Father came into her bedroom when she was getting

ready for bed and put his hand down the back of her panties and then moved his hand

around to the front as he hugged her good night. At least one other incident occurred

after this one. The children all receive therapy, but C.F., in particular, participates in

specialized therapy to address the sexual abuse incidents and her anger issues. The

children are doing well in school and their maternal grandmother, with whom the

children were placed, satisfies their needs. In fact, the Children’s maternal grandmother

desires to adopt the Children.

       Mother claims that she has a “healthy bond” with the Children, and she did not

believe that terminating her parental rights was in the Children’s best interests. In fact,

                                            5
Mother believed that the Children being away from her had a negative impact on them.

Tr. p. 116.

       DCS Family Case Manager Dianna Garner believed that termination of parental

rights was in the Children’s best interests based on Mother’s belief that Father was

innocent, her refusal to believe the Children’s reports, her inability to protect the Children

in light of her refusal to believe them about the molestation incidents, and her refusal to

take steps to protect them from Father or other sexual perpetrators in general. The DCS

case managers also believed that additional services offered to the Parents would not

assist them.

       On May 5, 2011, the State filed six felony counts against Father that stemmed

from the molestation of R.M. from July 2004 to July 2010, including two counts of child

molestation, a class A and a class B felony. The State then filed additional molestation

charges against Father for molesting D.F. and C.F.           These charges included child

molesting, a class A felony, and incest, a class B felony. The juvenile court suspended all

parenting time between the Children and Father, and Father was ordered to participate in

a sexual offender program.

       On February 8, 2012, the DCS filed a petition to terminate the parental rights as to

the Children.    Thereafter, on August 22, 2012, the juvenile court conducted an

evidentiary hearing on the termination petitions, where Mother appeared with counsel

and Father did not appear in person or by counsel. Father was incarcerated in the Lake

County Jail on the child molesting and incest charges.

                                              6
       DCS Family Case Manager Garner had been the family’s case manager since July

29, 2010. Until Father was arrested in May 2011, he had cooperated with the services

that DCS had offered and had participated in the individual therapy sessions. However,

Father refused to participate in the court-ordered sex offender treatment program based

on his counsel’s advice in the pending criminal cases.

       In an effort to move towards reunification, DCS personnel stressed to Mother that

she needed to believe the Children and be willing to protect them. The DCS case

managers had several child and family team meetings to review these goals. During one

of these meetings in November 2011, the team members discussed a safety plan that

included Father moving from the residence. The Parents indicated that, while Father

would move out, he would just move back in once the case was closed. Family Case

Manager Garner believed that Mother would permit Father to have contact with the

Children and move back into the home.

       Father discontinued individual therapy in December 2011 because he did not

believe that it was helping. Father did not visit the Children because of no contact orders

but participated in family therapy until that service was stopped after D.F. and C.F. had

lodged the molesting allegations against him.

       Mother continued to participate in individual and family therapy, underwent a

psychological evaluation, took parenting classes, and exercised parenting time with the

Children.   At the time of the termination hearing, Mother was still participating in

individual therapy and visitation with the Children. Laura Uzelac, who was mother’s

                                            7
therapist from August 2010 to May 2012, had a goal of convincing Mother to believe her

Children and the allegations against Father. However, Mother rejected Uzelac’s

counseling and never considered that it was possible that Father abused R.J., D.F. and

C.F. Uzelac was concerned that Mother’s inability to believe her Children would prevent

her from keeping them away from their abuser. Mother maintained her disbelief about

Father’s allegations through May 2012, believed that there was a conspiracy against the

Parents, and was of the opinion that someone had brainwashed the Children. Mother’s

goal was to have Father released from jail so she could reunite the entire family.

However, Uzelac has described Mother as having a “blind trust” for Father because she

believed that he would never hurt any of the Children. Tr. p. 107-08.

       On August 23, 2012, the juvenile court entered an order terminating Mother’s and

Father’s parental rights as to all of the Children. The juvenile court found, among other

things, that Mother made no efforts to protect her children and that the reunification

services failed because of Mother’s refusal to believe the allegations that had been made

against Father.

       The Parents now appeal.

                            DISCUSSION AND DECISON

                       I. Father’s Due Process Rights, Generally

       Father argues that his constitutional due process rights were violated because he

was not properly served with notice of the termination hearing, was not appointed



                                            8
counsel, could not present evidence or cross-examine witnesses at the termination

hearing, and was not transported to the initial and fact finding hearings.

       We initially observe that due process considerations in termination of parental

rights proceedings involve the balancing of three factors; (1) the private interests affected

by the proceedings; (2) the risk of error created by the State’s chosen procedure; and (3)

the countervailing governmental interest supporting use of the challenged procedure.

C.T. v. Marion County DCS, 896 N.E.2d 571, 586 (Ind. Ct. App. 2008). The private

interests of a parent and the countervailing government interests are both substantial. Id.

at 587. The standard for determining what due process requires in a juvenile proceeding

is “fundamental fairness.” In re M.T., 928 N.E.2d 266, 270-71 (Ind. Ct. App. 2010).

       In addressing these claims, the record demonstrates that Father was served with

notice of the termination hearing while he was incarcerated in the Lake County Jail.

Although Father maintains that his due process rights were violated based on a failure to

receive notice of the hearing, he only presents this issue in his “Issues Presented for

Review” section of his appellate brief and does not further develop that claim.

Appellant’s Br. p. 12. As a result, Father has waived this contention. See Smith v. State,

822 N.E.2d 193, 202-03 (Ind. Ct. App. 2005) (observing that a party’s failure to support

contentions with citation to authorities, statutes, and parts of the record, results in waiver

of the claims on review).         Father has also failed to provide us with relevant

documentation in support of his claims. Thus, Father has waived his claim on this basis,

as well.

                                              9
       Finally, while Father asserts that his due process rights were violated because the

juvenile court failed to appoint counsel in the underlying CHINS proceeding, the record

does not support that argument because the orders from the detention hearing and initial

hearing on July 29, 2010, indicate that the juvenile court advised the Parents of their right

to counsel and neither requested the same.         Father also did not contest the non-

appointment of counsel during those proceedings. Even more compelling, the Parents

retained private counsel who appeared with, and for the Parents, and filed various

motions on their behalf. Under these circumstances, Father’s contentions that his due

process rights were violated, fail.

               II. Failure to Transport Father for Termination Proceedings

       Father claims that the juvenile court’s failure to transport him to the termination

hearing from the Lake County Jail violated his due process rights because he was

prevented from presenting evidence, cross-examining witnesses, or participating in the

hearing. Appellant’s Br. p 5, 10.

       Father does not have a constitutional right to be physically present at the

termination hearing. In re C.G., 954 N.E.2d 910, 922-23 (Ind. 2011). More specifically,

in C.G., our Supreme Court stated that whether or not an incarcerated parent is permitted

to attend a termination of parental rights hearing is within the juvenile court’s sound

discretion. In exercising that discretion,

       the trial court judge should balance the following factors: (1) The delay
       resulting from parental attendance; (2) the need for an early determination
       of the matter; (3) the elapsed time during which the proceeding has been

                                             10
       pending; (4) the best interests of the child(ren) in reference to the parent’s
       physical attendance at the termination hearing; (5) the reasonable
       availability of the parent’s testimony through a means other than his or her
       attendance at the hearing; (6) the interests of the incarcerated parent in
       presenting his or her testimony in person rather than by alternate means; (7)
       the [effect] of the parent’s presence and personal participation in the
       proceedings upon the probability of his or her ultimate success on the
       merits; (8) the cost and inconvenience of transporting a parent from his or
       her place of incarceration to the courtroom; (9) any potential danger or
       security risk which may accompany the incarcerated parent’s transportation
       to or presence at the proceedings; (10) the inconvenience or detriment to
       parties or witnesses; and (11) any other relevant factors.

Id. at 922-23.

       In this case, the evidence shows that Father was aware, as of February 29, 2012,

that the DCS was proceeding with terminating his parental rights. Father was served with

a summons for the evidentiary hearing on May 21, 2012. The summons was not returned

and Father did not request the juvenile court to: 1) be transported to the hearing; 2)

appear for the hearing telephonically; 3) appoint counsel for him; or 4) grant a

continuance. Father did not request any additional relief.

       The evidence demonstrates that Mother notified Father’s counsel in the criminal

case about the conflict with the hearing dates, but his attorney never contacted Mother,

the DCS, or the juvenile court. Tr. p. 21-22. Also, while Father had a scheduled hearing

in his criminal matter on the same date as the termination hearing, the DCS observes that

Father’s procedural history in the criminal matter indicates that he appeared at the

scheduled jury trial hearings on April 10, June 7, and August 22, 2012, and sought

continuances of the matter. Two of these requests for continuances occurred after Father


                                            11
received the summons in May 2012 regarding the August 22, 2012, termination hearing.

Moreover, the record does not show that Father ever requested the criminal court to

transport him to the termination proceedings.

          In sum, it is apparent that Father took no action either to secure his personal or

telephonic presence at the termination hearing, seek a continuance, or request any other

relief.    Father’s explanations about the denials of the incidents of molestation were

presented to the juvenile court through the testimony of both witnesses and documentary

exhibits. Mother provided ample alternative explanations for the allegations, including

coaching, medication, mental deficiencies, a conspiracy theory, and poor relations with

maternal grandmother who wanted Father incarcerated. Father does not direct us to any

evidence that would support a result that is contrary to the termination of his parental

rights. As a result, we conclude that the juvenile court did not err in proceeding with the

termination proceeding without transporting Father from the jail for the hearing.

                                  III. Appointment of Counsel

          Father next claims that the juvenile court erred in not appointing counsel for him

in the termination proceedings. As a result, Father contends that his due process rights

were violated on this basis.

          In resolving this issue, we initially observe that the right to appointment of counsel

as a due process protection is not absolute. In re M.M., 733 N.E.2d 6, 9 (Ind. Ct. App.

2000). Indiana Code section 31-32-2-5 provides that a parent is entitled to representation

by counsel in proceedings to terminate the parent-child relationship. However, in Baker

                                                12
v. Marion County OFC, our Supreme Court explained that the United States Constitution

does not require the appointment of counsel in every parental rights termination

proceeding. 810 N.E.2d 1035, 1039 (Ind. 2004). Indiana has chosen to provide counsel

in termination proceedings to all indigent parents. Id. at 1039. Indiana Code section 31-

32-4-3 provides that if:

       (1) A parent in a termination of parental rights proceeding does not have an
           attorney who may represent the parent without a conflict of interest; and

       (2) The parent has not lawfully waived the parent’s right to counsel under
           Ind. Code 31-32-5 . . . the juvenile court shall appoint counsel for the
           parent at the initial hearing or any earlier time.

       Here, despite Father’s knowledge of the hearing date of August 22, 2012, Father

failed to act to secure his presence at the hearing, have counsel appointed for him, seek a

continuance, or to otherwise participate in the proceedings. Father also presented no

evidence to the juvenile court proving that he was indigent. Again, it appears that given

the procedural history in the criminal proceedings, Father knew that he was going to ask

for a continuance in that case. Appellant’s App. p. 20. However, Father did not seek a

continuance or take any action whatsoever in the termination proceedings. As a result,

we cannot say that Father’s due process rights were violated when the juvenile court did

not appoint counsel to represent him in the termination proceedings.

    IV. Mother’s and Father’s Claims—Sufficiency: Termination of Parental Rights

       The Parents both argue that their parental rights should not have been terminated

because the DCS failed to demonstrate that there was a reasonable probability that the


                                            13
conditions resulting in the Children’s removal could not be remedied. The Parents also

contend that the DCS’s evidence failed to establish that the continuation of the parent-

child relationship posed a threat to the Children, that termination was in the Children’s

best interests, and that the DCS had a satisfactory plan for the care of the Children.

                 A. Termination of Parental Rights—Standard of Review

         The Fourteenth Amendment to the United States Constitution protects the

traditional right of parents to raise their children. Troxel v. Granville, 530 U.S. 57, 65

(2000); Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind.

2005). But parental rights are not absolute and must be subordinated to the child’s

interest in determining the proper disposition of a petition to terminate parental rights. In

re D.D., 804 N.E.2d 258, 264-65 (Ind. Ct. App. 2004). Thus, “parental rights may be

terminated when the parents are unable or unwilling to meet their parental

responsibilities.” Id. at 265. The purpose of terminating parental rights is not to punish

parents but to protect their children. In re S.P.H., 806 N.E.2d 874, 880 (Ind. Ct. App.

2004).

         When reviewing the termination of parental rights, we neither reweigh the

evidence nor judge the credibility of the witnesses. In re G.Y., 904 N.E.2d 1257, 1260

(Ind. 2009). Instead, we consider only the evidence and reasonable inferences that are

most favorable to the judgment below. Id. Here, the juvenile court made specific

findings of fact and conclusions of law in its order terminating parental rights.



                                             14
       Where the juvenile court enters specific findings and conclusions, we apply a two-

tiered standard of review. Bester, 839 N.E.2d at 147. We first determine whether the

evidence supports the findings, and then whether the findings support the judgment. Id.

We will not set aside the juvenile court’s judgment unless it is clearly erroneous. In re

A.A.C., 682 N.E.2d 542, 544 (Ind. Ct. App. 1997). A judgment is clearly erroneous

when the evidence does not support the findings, or the findings do not support the result.

In re S.F., 883 N.E.2d 830, 834 (Ind. Ct. App. 2008).

       The elements that the DCS must allege and prove by clear and convincing

evidence to effect the termination of parental rights are set forth in Indiana Code section

3l-35-2-4(b)(2), which provides:

       (A) that one (1) of the following is true:

              (i) The child has been removed from the parent for at least six (6)
              months under a dispositional decree.

              (ii) A court has entered a finding under IC 31-34-21-5.6 that
              reasonable efforts for family preservation or reunification are not
              required, including a description of the court’s finding, the date of
              the finding, and the manner in which the finding was made.

              (iii) The child has been removed from the parent and has been under
              the supervision of a county office of family and children or
              probation department for at least fifteen (15) months of the most
              recent twenty-two (22) months, beginning with the date the child is
              removed from the home as a result of the child being alleged to be a
              child in need of services or a delinquent child;

       (B) that one (1) of the following is true:




                                             15
              (i) There is a reasonable probability that the conditions that resulted
              in the child’s removal or the reasons for placement outside the home
              of the parents will not be remedied.

              (ii) There is a reasonable probability that the continuation of the
              parent-child relationship poses a threat to the well-being of the child.

       (C) that termination is in the best interests of the child; and

       (D) that there is a satisfactory plan for the care and treatment of the child.

I.C. § 31-35-2-4(b)(2).

       We note that Indiana Code section 31-35-2-4 (b)(2)(B) is written in the

disjunctive, which requires that only one of the sub-elements, under subsection (B), be

proven true by clear and convincing evidence. In re L.S., 717 N.E.2d 204, 209 (Ind. Ct.

App. 1999).

                     B. Reasonable Probability—Children’s Removal

       The Parents contend that the termination order must be set aside because the DCS

failed to adequately establish that the conditions resulting in the Children’s removal

would not be remedied and that the continuation of the parent-child relationship poses a

threat to the Children.

       As noted above, because Indiana Code section 31-35-2-4(b)(2)(B) is written in the

disjunctive, the juvenile court need only find either that the conditions resulting in

removal will not be remedied or that the continuation of the parent-child relationship

poses a threat to the children. In re C.C., 788 N.E.2d 847, 854 (Ind. Ct. App. 2003). As a

result, “where, as here, the [juvenile] court specifically finds that there is a reasonable


                                              16
probability that the conditions which resulted in the removal of the [child] would not be

remedied, and there is sufficient evidence in the record supporting the [juvenile] court’s

conclusion, it is not necessary for [DCS] to prove or for the [juvenile] court to find that

the continuation of the parent-child relationship poses a threat to the [child].” In re

S.P.H., 806 N.E.2d at 882.

       When determining whether the conditions that led to a child’s removal will not be

remedied, the juvenile court must judge a parent’s fitness to care for his or her child at the

time of the termination hearing. In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App. 2010).

However, the juvenile court’s inquiry must also evaluate a parent’s habitual patterns of

conduct to determine the probability of future neglect or deprivation of the child. Id.

       The juvenile court may properly consider a parent’s history of neglect, criminal

history, failure to provide support, lack of adequate housing, and lack of employment,

among other things. McBride v. Monroe Cnty. OFC, 798 N.E.2d 185, 199 (Ind. Ct. App.

2003). The juvenile court may also consider the services that the DCS has offered to a

parent and the response to those services. In re M.S., 898 N.E.2d 307, 311 (Ind. Ct. App.

2008). The DCS is not required to rule out all possibilities of change; rather, it need

establish “only that there is a reasonable probability that the parent’s behavior will not

change.” In re Kay L., 867 N.E.2d 236, 242 (Ind. Ct. App. 2007). Parental rights may be

terminated when parties are unable or unwilling to meet their responsibilities. Ferbert v.

Marion Cnty., OFC, 743 N.E.2d 766, 776 9Ind. Ct. App. 2001).



                                             17
       We note that in various portions of their briefs, the Parents failed to support their

arguments with citations to the evidence, to any legal authority or statute, and have failed

to present a cogent argument supporting their assertions as Indiana Appellate Rule

46(A)(8)(a) requires. More particularly—and contrary to the Parents’ assertions—there

is nothing in the record that the juvenile court somehow avoided its responsibilities in

determining whether termination was in the Children’s best interests or whether the

conditions that resulted in their removal would be remedied. Rather, the juvenile court

specifically found that termination was in the Children’s best interests based on the

extensive findings regarding the abuse that the Children suffered and their siblings in

light of Father’s conduct, Mother’s unwillingness to believe the Children, and Mother’s

inability to protect them. Appellant’s App. p. 1-4.

       The evidence established that Mother did not benefit from the services that the

DCS offered, particularly her therapy with Uzelac where the goal was to have Mother

believe the Children’s allegations against Father. Tr. p. 102-04, 120-22. As discussed

above, the DCS initially became involved in the case in July 2010 when R.M. reported

that Father had been sexually molesting her for the past six years and that Father had also

allowed his friend, N.F., to molest her. Id. at 28-31, 39, 77. R.M. disclosed that she had

informed Mother about Father’s actions, but she refused to believe her. Id. at 28-31, 41-

42.

       Throughout the DCS’s involvement in this case, Mother did not believe the

Children and remained convinced that Father could not have committed these acts. Id. at

                                            18
32, 43, 53-56, 76-77. In fact, Mother believed that there was a conspiracy against the

Parents, that someone had brainwashed the Children, and that none of the allegations

were true. Uzelac testified that Mother’s refusal to believe the Children would devastate

them and render them unable to go to her with other issues in the future. Tr. p. 107.

       As noted above, Father was facing multiple criminal felony charges based on the

allegations of child molesting and incest. Ex. C, G. Although Father participated in

some of the services that the DCS offered, he refused to participate in sexual offender

treatment. Tr. p. 73. Also, even though Mother testified that Father would move from

the residence immediately, there was no evidence that he ever did.       Instead, Mother’s

goal was to have Father released from jail to reunite the entire family. Id. at 105, 129.

The evidence also established that Mother was not able to protect the Children even

though she was at home. Ex. A, B.

       Finally, the Parents have failed to demonstrate how that the juvenile court erred in

refusing to provide the Parents with additional time to demonstrate positive progress.

The evidence presented at the termination hearing showed that Mother’s inability to

parent the Children had not changed. Tr. p. 131-32, 154, 159, 183-85, 191-92, 256-57,

296-305, 309-10, 347-48. The juvenile court considered the evidence that was presented,

and could reasonably conclude that any of Mother’s recent efforts were unpersuasive

because of her continued belief that Father was innocent and the Children were lying.

       Finally, the Parents are attempting to have the juvenile court reweigh the evidence

by alleging that Mother benefited from the DCS’s services, that the juvenile court

                                            19
“exaggerated” the facts and discounted Mother’s efforts to protect the Children, and that

the DCS was “never fully committed to reuniting this family.” Mother’s Br. p. 7-10;

Father’s Br. p. 9-11.

       In light of these circumstances, it is apparent to us that the Parents have failed to

make any positive changes. As a result, it was proper for the juvenile court to conclude

that there was a reasonable probability that the conditions that resulted in the Children’s

removal would not be remedied. Thus, we decline to disturb the juvenile court’s ruling

on this basis.

                                     C. Best Interests

       The Parents also assert that the evidence was insufficient to support the juvenile

court’s conclusion that terminating their parental rights was in the Children’s best

interest. Mother contends that she continues to enjoy visitation with the Children “and

that the Children have expressed interest and great desire in being with Mother.”

Mother’s Br. p. 10-11. Father claims that the Children’s best interests will not be served

when the Children realize “that they will no longer be a family.” Father’s Br. p. 11.

       In determining a child’s best interests, the juvenile court is required to look

beyond the factors identified by the DCS and should consider the totality of the evidence.

In re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009). The juvenile court need not wait

until a child is irreversibly harmed such that his or her physical, mental, and social

development are permanently impaired before terminating the parent-child relationship.

In re A.A.C., 682 N.E.2d at 545. Recommendations of the DCS case managers to

                                            20
terminate parental rights, in addition to evidence that the conditions resulting in removal

will not be remedied, are sufficient to show by clear and convincing evidence that

termination of parental rights is in a child’s best interests. J.S., 906 N.E.2d at 236.

       A parent’s historical inability to provide a suitable environment along with the

parent’s current inability to do the same also supports a finding that termination of

parental rights is in the child’s best interests. Lang v. Starke Cnty. OFC, 861 N.E.2d 366,

373 (Ind. Ct. App. 2007). The juvenile court may properly consider evidence of a

parent’s history of neglect, failure to provide support, and lack of adequate housing and

employment. In re D.G., 702 N.E.2d at 779.

       In this case, the evidence established that the Children are all receiving services

through the DCS, are doing well in school and that their maternal grandmother is

addressing all of their special and therapeutic needs. Tr. p. 86, 91-92. Case manager

Garner believed that termination of parental rights was in the Children’s best interest

because of Father’s abuse and Mother’s continuing belief that Father is innocent, her

refusal to believe the Children about the molestation incidents, and her resulting inability

to provide a safe environment for them against sexual perpetrators. Id. at 86, 90. In

essence, the DCS personnel believed that the Parents pose an immediate safety risk to the

Children, despite their attempts to reunify them with their Children. Id. at 191-92, 256-

57, 347-48.




                                              21
       In short, we cannot say that the juvenile court’s determination that it was in the

Children’s best interest that the Parents’ parental rights be terminated is clearly

erroneous. Thus, we decline to set aside the termination order on this basis.

                           D. Satisfactory Plan for the Children

       Finally, Mother claims that the termination order must be set aside because the

DCS failed to show that there was a satisfactory plan for the care and treatment of the

Children. More particularly, Mother contends that a plan of adoption is unsatisfactory

because the oldest child, R.M., “wants to be reunited with Mother, which would separate

R.M. from the other children and would be detrimental to the others’ mental and

emotional well-being.” Mother’s Br. p. 11-12.

       We note that a satisfactory plan for the care and treatment of the children “need

not be detailed, so long as it offers a general sense of the direction in which the children

will be going after the parent-child relationship is terminated.” In re D.D., 804 N.E.2d

258, 268 (Ind. Ct. App. 2004). In such a case, a plan for the care and treatment of the

children is satisfactory even if there is not a specific family in place to adopt the children.

In re B.D.J., 728 N.E.2d at 204. An attempt to find suitable parents to adopt the children

is clearly a satisfactory plan. Lang, 861 N.E.2d at 375.

       In this case, the plan for the Children’s care and treatment was adoption by their

maternal grandmother. The DCS acknowledges that, at the time of the hearing, fifteen-

year-old R.M. did not want to be adopted by the maternal grandmother and was

considering a guardianship. Tr. p. 83. However, the juvenile court did not enter an order

                                              22
terminating the parental rights as to R.M. Rather, the juvenile court’s order focuses on

the other Children. Moreover, Mother fails to support her argument with any evidence

that the Children would not be able to see R.M. if the maternal grandmother adopted

them.    In short, the juvenile court did not err in concluding that the DCS had a

satisfactory plan for the Children.

        The judgment of the juvenile court is affirmed.

MAY, J., and MATHIAS, J., concur.




                                            23